Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites a protective film for heat bending a resin substrate, comprising a base material layer; and a pressure sensitive adhesive layer positioned on the base material layer and configured to be adhered to a resin substrate, wherein the pressure sensitive adhesive layer includes a polyolefin having a melting point of lower than 125°C as a main material, the base material layer includes a laminate having a first layer positioned on a side opposite to the pressure sensitive adhesive layer and comprising a polyolefin having a melting point of 150°C or higher as a main material, and a second layer positioned on a side facing the pressure sensitive adhesive layer and comprising an elastomer as an adhesive resin and a polyolefin having a melting point of 150°C or higher as a non-adhesive resin, the elastomer in the second layer of the laminate in the base material layer includes a styrene-olefin-styrene block copolymer, and a residual ratio of an area where the pressure sensitive adhesive layer remains is 5% or less when heating the protective film at 145°C for 30 minutes in a state that the protective film is being interposed between two attaching substrates formed of polycarbonate and having a dimension of 30 cm in length x 30 cm in width x 2.0 mm in thickness, peeling off the attaching substrate on the side of the pressure sensitive adhesive layer under the conditions of a temperature of 25°C, a peeling angle of 90° and a pulling speed of 1,000 mm/min and viewing a surface of the attaching substrate in a plan view.
The prior art fails to disclose or render obvious a protective film comprising the combination of a base material layer and a pressure sensitive adhesive layer positioned on the base material layer wherein the pressure sensitive adhesive layer includes a polyolefin having a melting point of lower than 125°C as a main material, the base material layer includes a laminate having a first layer positioned on a side opposite to the pressure sensitive adhesive layer and comprising a polyolefin having a melting point of 150°C or higher as a main material, and a second layer positioned on a side facing the pressure sensitive adhesive layer and comprising an elastomer as an adhesive resin and a polyolefin having a melting point of 150°C or higher as a non-adhesive resin, the elastomer in the second layer of the laminate in the base material layer includes a styrene-olefin-styrene block copolymer. 
As shown in the Figures, the protective film has a base material layer and a pressure sensitive adhesive layer positioned on the base material layer. The base material layer includes a laminate having a first layer positioned on the side opposite to the pressure sensitive adhesive layer and comprising a polyolefin having a melting point of 150°C or higher as a main material, and a second layer positioned on the side facing the pressure sensitive adhesive layer. The second layer of the base material layer contains an elastomer and a styrene-olefin-styrene block copolymer thereby suppressing or preventing peeling between the pressure sensitive adhesive layer and the second layer and peeling between the first layer and the second layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787